          Case 2:19-cv-05796-JAT Document 22 Filed 11/25/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Deena Marie Lydy Vines,                            No. CV-19-05796-PHX-JAT
10                  Plaintiff,                           ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15           Pending before the Court is the Commissioner of the Social Security
16   Administration’s (“the Commissioner”) motion to dismiss Deena Marie Lydy Vines’s
17   (“Claimant”) amended complaint for failure to state a claim under Federal Rule of Civil
18   Procedure 12(b)(6). (Doc. 21). Claimant has not responded to the Commissioner’s motion,
19   and the Court now rules.
20   I.      MOTION TO DISMISS
21           The Court previously dismissed Claimant’s original complaint because it was filed
22   the day after the sixty-day statute of limitations for filing a civil action to review the final
23   decision of the Commissioner expired. (See Doc. 17). The Court explained:
24                         By statute, a claimant seeking review of a final decision
                   of the Commissioner must commence a civil action “within
25                 sixty days after the mailing to [her] of notice of such decision
                   or within such further time as the Commissioner . . . may
26                 allow.” 42 U.S.C. § 405(g). This sixty-day statute of
                   limitations “is a condition on the waiver of sovereign immunity
27                 and thus must be strictly construed.” Bowen v. City of New
                   York, 476 U.S. 467, 479 (1986). Therefore, a court must
28                 generally dismiss a plaintiff’s untimely complaint, even when
                   only one day late, because such a suit would fall outside
       Case 2:19-cv-05796-JAT Document 22 Filed 11/25/20 Page 2 of 5



 1                 Congress’s express consent to suit. See Kaiser v. Blue Cross,
                   347 F.3d 1107, 1117 (9th Cir. 2003); see also United States v.
 2                 Sherwood, 312 U.S. 584, 586 (1941) (explaining that “the
                   terms of [Congress’s] consent to be sued in any court define
 3                 that court’s jurisdiction to entertain the suit”).
 4                         A court may allow an untimely complaint to proceed,
                   however, for one of several reasons. First, the Social Security
 5                 Administration’s regulations “start the clock” on the sixty-day
                   limitations period on the date an individual receives notice of
 6                 the Commissioner’s decision. 20 C.F.R. § 422.210(c).
                   “[U]nless there is a reasonable showing to the contrary,” the
 7                 presumption is that an individual received the notice five days
                   after the date on the letter. Id. Thus, courts have allowed
 8                 claimants to file beyond the sixty-day limitations period when
                   they can show that the notice did not arrive within five days’
 9                 time because of another party’s actions. For example, the
                   claimant may show the Social Security Administration waited
10                 more than five days to mail the notice. See, e.g., Matsibekker
                   v. Heckler, 738 F.2d 79, 81 (2d Cir. 1984); Chiappa v.
11                 Califano, 480 F. Supp. 856, 857 (S.D.N.Y. 1979). On the other
                   hand, a claimant cannot rebut the presumption with only
12                 unsupported allegations of “non-receipt within five days.”
                   McLaughlin v. Astrue, 443 F. App’x 571, 574 (1st Cir. 2011)
13                 (per curiam); see also McCall v. Bowen, 832 F.2d 862, 864–65
                   (5th Cir. 1987) (holding that affidavits of claimant and counsel
14                 claiming they did not receive notice until after the five-day
                   period were insufficient to rebut the presumption).
15
                           Second, equitable estoppel and equitable tolling may
16                 apply to stop the running of the sixty-day statute of limitations.
                   Bowen, 476 U.S. at 480 (equitable tolling); Vernon v. Heckler,
17                 811 F.2d 1274, 1278 (9th Cir. 1987) (equitable estoppel).
                   “[W]hile tolling ‘focuses on the plaintiff’s excusable ignorance
18                 of the limitations period and on lack of prejudice to the
                   defendant,’ estoppel ‘focuses on the actions of the defendant.’”
19                 Socop-Gonzalez v. I.N.S., 272 F.3d 1176, 1184 (9th Cir. 2001)
                   (en banc) (quoting Naton v. Bank of Cal., 649 F.2d 691, 696
20                 (9th Cir. 1981)). Equitable estoppel will not lie in this context
                   unless the party sought to be estopped engaged in “affirmative
21                 misconduct.” Id. Although tolling does not require a showing
                   of such misconduct, a plaintiff must generally still show “(1)
22                 that [s]he has been pursuing [her] rights diligently, and (2) that
                   some extraordinary circumstance stood in [her] way.” Okafor
23                 v. United States, 846 F.3d 337, 340 (9th Cir. 2017) (quoting
                   Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).
24                 Extraordinary circumstances generally exist where a
                   complainant was tricked (whether by a defendant’s affirmative
25                 misconduct or by misleading information from a court) into
                   letting the deadline pass. See Baldwin Cty. Welcome Ctr. v.
26                 Brown, 466 U.S. 147, 151 (1984).
27   (Id. at 3–4) (footnote omitted).
28


                                                 -2-
       Case 2:19-cv-05796-JAT Document 22 Filed 11/25/20 Page 3 of 5



 1          The Court ruled that Claimant’s complaint did not allege facts demonstrating that
 2   she received the notice of the Commissioner’s decision later than the presumptive five days
 3   after mailing, nor did she allege facts that could support equitable estoppel or equitable
 4   tolling. (Id. at 4–6). The Court, however, dismissed Claimant’s complaint without
 5   prejudice to allow her to “affirmatively plead facts that, if proven, would entitle her to
 6   equitable tolling or rebut the five-day presumption.” (Id. at 6).
 7          Claimant’s amended complaint does not reference the specific date she received the
 8   notice of the Commissioner’s decision, but Claimant continues to acknowledge that she
 9   did not file this action within the statutory sixty-day window. (See Doc. 20 at 4). Claimant’s
10   amended complaint instead states that she filed her complaint “late due to [her] issues going
11   on at that time with [her] health and the stress of Judge Cates Jr.’s decision” and that she
12   had “not been given the full length of time to respond as it would seem due to ongoing
13   issues with mail service that has been experienced in [her] neighborhood.” (Doc. 20 at 4,
14   5).
15          The Commissioner argues that the Court should dismiss Claimant’s amended
16   complaint because these vague allegations are insufficient to warrant equitable tolling.
17   (Doc. 21 at 7–8). The Court agrees. Claimant’s original complaint suggested that the notice
18   of the Commissioner’s decision may have arrived late due to a holiday, and the Court ruled
19   that “such an unsupported assertion does not suffice to rebut the presumptive date of
20   delivery.” (Doc. 17 at 5). The current unsupported and speculative assertion in the amended
21   complaint that it “seem[s]” her neighborhood had been experiencing unspecified mail
22   service issues is equally insufficient. The amended complaint does not describe, for
23   example, what these mail service issues are or how they affected the receipt of the notice
24   of the Commissioner’s decision. Absent specific factual allegations that, if proven, would
25   demonstrate the notice arrived after the presumptive five-day period or specific allegations
26   that permit such an inference, the amended complaint does not demonstrate a potential
27   entitlement to relief. See Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for relief
28   must contain . . . a short and plain statement of the claim showing that the pleader is entitled


                                                  -3-
       Case 2:19-cv-05796-JAT Document 22 Filed 11/25/20 Page 4 of 5



 1   to relief.”).
 2           Claimant’s allegation that health issues and stress prevented her from filing her
 3   claim on time is similarly insufficient. Claimant does not state what specific health issues
 4   or symptoms prevented her from timely filing her claim or why. Also, to the extent this
 5   allegation relates to the distress that resulted from the Commissioner’s denial of her claim
 6   that Claimant alleged in her original complaint, the Court’s prior dismissal ruled that this
 7   is insufficient to show an extraordinary circumstance. (See Doc. 17 at 6 (“Perhaps even
 8   more fundamentally, though, her emotional reaction simply has nothing to do with whether,
 9   in the exercise of reasonable diligence, she could not have discovered essential information
10   bearing on her claim. In fact, it only goes to show that she was well aware of the decision
11   against her.” (citation omitted))).
12           Claimant also cites the Social Security Commission’s Program Operations Manual
13   System, which provides that good cause for late filing may include that “[C]laimant’s
14   physical, mental, educational, or linguistic limitations (including any lack of facility with
15   the English language) prevented him or her from timely filing an appeal request.” See
16   Social Security Administration, Program Operations Manual System (POMS), GN
17   03101.020(B). As the Court stated in its prior order, however, “this standard applies to the
18   Commissioner’s decision to extend the time to file rather than to a judicial determination
19   of equitable tolling.” (Doc. 17 at 5). Claimant’s amended complaint does not allege that
20   she requested an extension of the time to file with the Commissioner or that the
21   Commissioner committed any legal error.
22           In sum, the Court acknowledges that Claimant is trying to challenge the factual basis
23   for the Commissioner’s decision. However, the Court cannot consider this challenge unless
24   Claimant filed her complaint within sixty days after receiving the notice of the
25   Commissioner’s decision or she pleads facts that could support equitable tolling or
26   equitable estoppel. Claimant’s amended complaint does not do so. It fails to state a claim
27   upon which relief can be granted because it is not apparent from the face of the complaint
28   that Claimant timely filed the claim, and the amended complaint does not allege facts that


                                                 -4-
       Case 2:19-cv-05796-JAT Document 22 Filed 11/25/20 Page 5 of 5



 1   could support equitable estoppel or equitable tolling. Accordingly, the Court grants the
 2   Commissioner’s motion to dismiss.
 3          Having given Claimant leave to amend to cure these specific deficiencies, and
 4   Claimant having failed to do so, the Court finds giving Claimant another opportunity to
 5   amend on the exact same deficiency would be futile. Moreover, Claimant failed to contest
 6   the Commissioner’s second motion to dismiss, which would have been yet another
 7   opportunity to inform the Court of any facts she had to cure this deficiency, and she again
 8   failed to do so.
 9   II. CONCLUSION
10          For the foregoing reasons,
11          IT IS ORDERED that the Commissioner’s motion to dismiss (Doc. 21) is
12   GRANTED. Claimant’s amended complaint (Doc. 20) is dismissed without prejudice. The
13   Clerk of the Court shall enter judgment accordingly.
14          Dated this 25th day of November, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
